Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Action is in response to the papers filed on January 22, 2021. Claims 1-20 are currently pending as per claims filed 10/12/2018. No claims were newly added, amended or canceled in Applicants’ response filed on 01/22/2021.
Applicants’ election of Group I, claim(s) 1-5 and 11-13 drawn to an engineered cell and methods treating a cell proliferative disease, said  engineered cell comprising a first chimeric antigen receptor and a second chimeric antigen receptor of SEQ ID NOS 42 and 42, in response to the restriction requirement of 10/23/2020 is acknowledged. 
Claim 1 is directed to an engineered cell comprising a first chimeric antigen receptor polypeptide comprising a first antigen recognition domain and a second chimeric antigen receptor polypeptide comprising a second antigen recognition domain, wherein the first antigen recognition domain and the second antigen recognition domain are different. Because Applicants elected Group I comprising a first antigen recognition domain and a second antigen recognition domain that are the same, the examiner attempted to contact applicants’ representative Lauren Emr on March 2, 2021, leaving a voicemail, to ask for clarification of the elected Group to advance prosecution. During a telephone conversation with Ms. Lauren Emr on March 3 a provisional election was made to examine Group  XLIII directed to an engineered cell and methods treating a cell proliferative disease, said  engineered cell comprising a first chimeric antigen receptor and a second chimeric antigen receptor of SEQ ID NOS: 40 and 60, 
Claims 6-10 and 14-20 have been  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups of inventions, there being no allowable generic or linking claim. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  The requirement for restriction between Groups I-CXXVIII is maintained for reasons of record.
Claims that were drawn to a non-elected invention would have been withdrawn, as being directed to a non-elected invention. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution.

Therefore, claims 1-5 and 11-13 are currently under examination to which the following grounds of rejection are applicable. 
Priority
The present application claims benefit of 62/571,608 filed on 10/12/2017 and claims benefit of 62/628,973 filed on 02/10/2018. 
The present application claims benefit as a CIP of 15/538,620 filed on 06/21/2017 which is a 371 of PCT/US2016/068349 filed on 12/22/2016 which is a CON of PCT/US2016/039306 filed on 06/24/2016 and claims benefit of 62/369,004 filed on 07/29/2016.
The present application claims benefit as a CIP of 15/739,596 filed on 12/22/2017 which is a 371 of PCT/US2016/039306 06/24/2016 which claims benefit of 62/184,321 filed on 06/25/2015 and claims benefit of 62/235,840 filed on 10/01/2015 and claims benefit of 62/244,435 filed on 10/21/2015.
Thus, the earliest possible priority for the instant application is June 25, 2015. That is the filing date of provisional application 62/184,321.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 6, 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:  The specification contains amino acid sequences with no corresponding SEQ ID NO.  All sequences longer that contain  4 or more specifically defined and enumerated residues must conform to 37 CFR 1.821-1.825 See paragraph [CD269-A7D-CS1-hu63-IL15/IL15sushi at ¶ [0054]; CD123b-CLL1-IL15/IL15sushi at ¶ [0195] CD269-A7D-CD38a-IL15/IL15sushi at ¶ [0735]. 
                                                                  Claim objections    	The claims are objected to for the following informalities: Applicants election of: i) a first chimeric antigen receptor and a second chimeric antigen receptor of SEQ ID NOS 40 and ii) a second chimeric antigen receptor of SEQ ID NO: 60, is noted, however independent claim 1 and dependent claim 3 are only drawn generically to the specific elected amino acid sequences . The independent claims should be amended to reflect the elected invention.       	Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).



Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 11-20, respectively, of copending application 16/753,951.  This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
                                      Provisional Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-5 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 12, 89-100 of copending US Application 15/739,596. Although the claims at issue are not identical, they are not patentably distinct from 
Claim 1 of  copending ‘596  is directed to:
1. An engineered cell comprising a polynucleotide construct that encodes for single polypeptide, wherein the single polypeptide comprises a first chimeric antigen receptor polypeptide (CAR), a second chimeric antigen receptor polypeptide (CAR), and a first cleavage site disposed between the first CAR and second CAR, and a single promoter that drives expression of the single polypeptide which results in expression of both the first and second CARs, wherein:
(i)    the first CAR comprises a first signal peptide, a first antigen recognition domain, a first hinge region, a first transmembrane domain, a first co-stimulatory domain, and a first signaling domain that form a first fusion protein, and 
(ii)    the second CAR comprises a second signal peptide, a second antigen recognition domain, a second hinge region, a second transmembrane domain, a second co-stimulatory domain, and a second signaling domain that form a second fusion protein, and 
wherein the first antigen recognition domain and the second antigen recognition domain are different, and each bind to a different target, wherein the targets of the first and second antigen recognition domains are selected from CD19 and CD20, CD123 and CD33, BMCA (CD269) and CD19, BMCA (CD269) and CD38, BMCA (CD269) and CS1, respectively, wherein the first and second co-stimulatory domains are intracellular, and wherein the interaction sites between said hinge and transmembrane regions in the first and second fusion proteins are excluded or disrupted.
Claim 90 of the copending ‘596 is directed to the engineered cell of claim 1, further comprising an enhancer including L- 15/IL-15sushi, IL-15/IL-15 sushi anchor, and IL-15.
Claim 1 of the instant invention is directed to: an engineered cell comprising: 
(i.) a first chimeric antigen receptor polypeptide comprising a first antigen recognition
domain selected from the group consisting of CS-1, CDS, CD19, CD20, CD123, BCMA, CD38,
CLL-1, and CD33; a first signal peptide; a first hinge region; a first transmembrane domain; a
first co-stimulatory domain; and a first signaling domain; and

wherein the first antigen recognition domain and the second antigen recognition domain are
different; wherein the first antigen recognition domain and the second antigen recognition domain each have a single antigen recognition domain; and wherein the engineered cell comprises an enhancer selected from the group consisting of IL- 15/IL-15sushi, IL-15/IL-15 sushi anchor, 4-lBBL, and IL-15.
Because claim 1 of the instant application are drawn broadly to an engineered cell comprising a first CAR polypeptide and a second CAR polypeptide that are not paired,  claims 1-5 and 11-13  of the instant invention  embrace the invention as set forth in claims 1, 3-5, 12, 89-100 of copending ‘596.
***
Claims 1-5 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8 of copending US Application 15/893,629. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are wholly encompassed by, and significantly overlap in scope with claims 1-5 and 8 of copending ‘629 filed on 10/19/2020.
Claim 6 of copending ‘629 is directed to an engineered cell comprising:
(i.) a first chimeric antigen receptor polypeptide comprising a first antigen recognition domain selected from the group consisting of CD269, CD38, GD2, CD123, CLL-1, CD19, and CD20; a first signal peptide; a first hinge region; a first transmembrane domain; a first co-stimulatory domain; and a first signaling domain; and 
(ii.) one of:
(1.) an enhancer selected from the group consisting of IL-15, IL-15RA, functional fragment thereof, and combination thereof; and
(2.) a second chimeric antigen receptor polypeptide comprising a second antigen recognition domain selected from the group consisting of CD269, CD38, GD2, CD123, CLL-1, 
Claim 1 of the instant invention is directed to an engineered cell comprising: 
(i.) a first chimeric antigen receptor polypeptide comprising a first antigen recognition
domain selected from the group consisting of CS-1, CDS, CD19, CD20, CD123, BCMA, CD38,
CLL-1, and CD33; a first signal peptide; a first hinge region; a first transmembrane domain; a
first co-stimulatory domain; and a first signaling domain; and
(ii) a second chimeric antigen receptor polypeptide comprising a second antigen recognition domain selected from the group consisting of CS-1, CDS, CD19, CD20, CD123, BCMA, CD38, CLL-1, and CD33; a second signal peptide; a second hinge region; a second transmembrane domain; a second co-stimulatory domain; and a second signaling domain;
wherein the first antigen recognition domain and the second antigen recognition domain are
different; wherein the first antigen recognition domain and the second antigen recognition domain each have a single antigen recognition domain; and wherein the engineered cell comprises an enhancer selected from the group consisting of IL- 15/IL-15sushi, IL-15/IL-15 sushi anchor, 4-lBBL, and IL-15.
Because claim 6 of copending ‘629 is drawn broadly to an engineered cell comprising a first CAR polypeptide and a second CAR polypeptide or an enhancer, recited in an alternative form, claims 1-5 and 8 of copending US Application 15/893,629 embrace the invention as set forth in the instant claims.
***
Claims 1-5 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51-71 of copending US Application 16/061,987. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are wholly encompassed by, and significantly overlap in scope with claims 1, 3-5, 12, 89-100 of copending ‘596 filed on 10/23/2020.
Claim 51 of  copending ‘987  is directed to an engineered cell comprising:

a second polypeptide comprising a second antigen recognition domain, a second signal peptide, a second hinge region, and a second transmembrane domain, wherein the second polypeptide does not comprise a co-stimulatory domain or a signaling domain.
Claim 64 of copending ‘987  further limits the cell of claim 51 to a recombinant IL-15, IL-15a, or IL-12.
Claim 1 of the instant invention is directed to an engineered cell comprising: 
(i.) a first chimeric antigen receptor polypeptide comprising a first antigen recognition
domain selected from the group consisting of CS-1, CDS, CD19, CD20, CD123, BCMA, CD38,
CLL-1, and CD33; a first signal peptide; a first hinge region; a first transmembrane domain; a
first co-stimulatory domain; and a first signaling domain; and
(ii) a second chimeric antigen receptor polypeptide comprising a second antigen recognition domain selected from the group consisting of CS-1, CDS, CD19, CD20, CD123, BCMA, CD38, CLL-1, and CD33; a second signal peptide; a second hinge region; a second transmembrane domain; a second co-stimulatory domain; and a second signaling domain;
wherein the first antigen recognition domain and the second antigen recognition domain are
different; wherein the first antigen recognition domain and the second antigen recognition domain each have a single antigen recognition domain; and wherein the engineered cell comprises an enhancer selected from the group consisting of IL- 15/IL-15sushi, IL-15/IL-15 sushi anchor, 4-lBBL, and IL-15.
Because claim 1 of copending ‘987 is drawn broadly to an engineered cell comprising a first CAR polypeptide and a second CAR polypeptide, claims 51-71 of copending US Application 16/061,987 embrace the invention as set forth in the instant claims.
***
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 147-151, 153, 157-159 and 165-178 of copending US Application 15/538,620 in view of Rowle et al., (Eur. J. Immunol. 2009. 39: 491-506; of record IDS filed on 5/6/2020). Although the claims at issue are not identical, they are not patentably 
Claim 147 of  copending ‘620  is directed to a method of treating leukemia or lymphoma, said method comprising:
administering to a patient in need thereof an engineered cell comprising: a contiguous polynucleotide that encodes for a single polypeptide comprising a first chimeric antigen receptor polypeptide, second chimeric antigen receptor polypeptide, and a high efficiency cleavage site disposed between the first chimeric antigen receptor polypeptide and the second chimeric antigen receptor polypeptide,
the first chimeric antigen receptor polypeptide comprises a first signal peptide, a first antigen recognition domain, a first hinge region, a first transmembrane domain, a first signaling domain, and a first co-stimulatory domain; and
the second chimeric antigen receptor polypeptide comprises a second signal peptide, a second antigen recognition domain, a second hinge region, a second transmembrane domain, a second signaling domain, and a second co-stimulatory domain; wherein the first antigen recognition domain and second antigen rejection recognition domain are each a single antigen recognition domain and are selective for a different target, said first antigen recognition domain and second antigen recognition domain are, respectively, selected from the group consisting of CD33 and CLL-1, CD123 and CD33, BCMA and CD19. and BCMA and CS-1; the first chimeric antigen receptor polypeptide and the second chimeric antigen receptor polypeptide each consist of a single antigen recognition domain that binds to a single target.
Claim 11 of the instant invention is directed to a method of treating a cell proliferative disease comprising administering an engineered cell comprising 
(i.) a first chimeric antigen receptor polypeptide comprising a first antigen recognition
domain selected from the group consisting of CS-1, CDS, CD19, CD20, CD123, BCMA, CD38,
CLL-1, and CD33; a first signal peptide; a first hinge region; a first transmembrane domain; a
first co-stimulatory domain; and a first signaling domain; and
(ii) a second chimeric antigen receptor polypeptide comprising a second antigen recognition domain selected from the group consisting of CS-1, CDS, CD19, CD20, CD123, 
wherein the first antigen recognition domain and the second antigen recognition domain are
different; wherein the first antigen recognition domain and the second antigen recognition domain each have a single antigen recognition domain; and wherein the engineered cell comprises an enhancer selected from the group consisting of IL- 15/IL-15sushi, IL-15/IL-15 sushi anchor, 4-lBBL, and IL-15.
Claim 147 of  copending ‘620  does not require the engineered cell to have  an enhancer such as IL-15.
	Rowley et al. discloses methods to enhance the viability and proliferation of primary
CD8+ T cells and cytotoxic potential comprising transfecting CD8+ T cells with a recombinant a chimeric construct including IL-15 (abstract), such that one of ordinary skill in the art would have modified the engineered cell in the method of claim 147 of  copending ‘620  to include an enhancer to enhance viability of the cells.
Because claim 11 of the instant application is drawn broadly to method of treating any cancer, wherein the engineered cell comprising a first CAR polypeptide and a second CAR polypeptide that are not paired,  claims 1-5 and 11-13  of the instant invention  embrace the invention as set forth in claims  147-151, 153, 157-159 and  165-178 of copending ‘620.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

s 1-5 and 11-13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are: the enhancer in claim  1  in relation to the engineered cell comprising the two polypeptides comprising the CARs of elements (i) and (ii) of claim 1. It is not discernable from the claims to what effect the enhancer would have on the cell alone or in combination with the polypeptides.
Claim 1 is indefinite because it is unclear whether a first antigen recognition domain and the second antigen recognition domain  are fusion proteins consisting of two single-chain variable fragments (scFvs) of different antibodies or other structure. Applicants have elected the amino acid of SEQ ID NOS: 40 and 60, which describe: i)  the CD269-A7D-CD38a-IL15/IL15sushi-2G CAR protein comprising an anti-CD269 (BCMA) scFv (targeting the epitope A7D) and an anti-CD38a scFv, and ii) the  CLL1-CD33b-IL15/IL15sushi-2G CAR protein comprising an anti-CLL1 scFv and an anti-CD33b scFv, respectively. See Score search results No 6 for _us-16-159-517-60.rag.
 

    PNG
    media_image1.png
    369
    555
    media_image1.png
    Greyscale


single-chain variable fragment (scFv) for binding each of the surface receptors CD33 and CD123.

    PNG
    media_image2.png
    264
    358
    media_image2.png
    Greyscale

Thus, the metes and bounds of each of the first and second recognition domains in claim 1 are unclear for the claimed first and second CARS. 
Claim1 is indefinite is  indefinite for the order in which the domains for each of the CAR structures are depicted in Claim 1. The order is as follows for a first polypeptide: a first antigen recognition domain, a first signal peptide, a first hinge region, a first transmembrane domain, a co-stimulatory domain, and a first signaling domain; and for a second polypeptide: a second antigen recognition domain, a second signal peptide, a second hinge region, a second transmembrane domain and a second signaling domain. The claimed depiction of the CAR polypeptides differs from what is taught in the specification, for example, “A CAR comprises a leader sequence and scFv, a hinge (H) region, a transmembrane domain (TM).” (paragraph [0205]).” The ordinary artisan would appreciate from the specification that the signal peptide domain on each of the first CAR polypeptide and the second polypeptide should be positioned or located before the antigen recognition domain, which for all intent purposes, is required for the polypeptides to be expressed via membrane transport to the extracellular surface. As such the structure on each of the first CAR polypeptide and the second polypeptide is unclear. 

	Additionally, claim 2 is indefinite because the amino acid of SEQ ID NOS: 42 and 34 are recited twice. It is unclear whether the sequences correspond to a first antigen recognition domain and a second antigen recognition domain that are the same or something else. As such the metes and bounds of the claim are indefinite.
Claim 5 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are: the two enhancers in claim  5  in relation to the engineered cell comprising the two polypeptides comprising the CARs of elements (i) and (ii) of claim 1. It is not discernable from the claims to what effect the enhancer would have on the cell alone or in combination with the polypeptides.
Claims 3-4 and 11-13 are indefinite insofar as they depend from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Milone et al., (US 2014/0322183; USPN 9745368; of record IDS of 3/22/2018 filed with parent application 15/739596) in view of Rowle et al., (Eur. J. Immunol. 2009. 39: 491-506; of record IDS filed on 5/6/2020) .
Regarding claim 1, Milone in general teaches the advantage of dual-targeting CAR-T cells in order to improve the specificity of the lytic activity of the CAR-T and reducing the potential for depleting normal health tissue (“compositions and methods related to genetically modifying T cells to express a plurality of types of KIR-CARs, where KIR-CAR T cell activation is dependent on the binding of a plurality of types of KIR-CARs to their target receptor. Dependence on the binding of a plurality of types of KIR-CARs improves the specificity of the lytic activity of the KIR-CAR T cell, thereby reducing the potential for depleting normal healthy tissue” paragraph  [0272] of the published application).
Milone teaches T cells or NK cells comprising a first chimeric antigen receptor polypeptide (a)  and a second chimeric engineered polypeptide (b), wherein (a) is different from (b); e.g., a second KIR-CAR that is different from said first KIR-CAR. (paragraphs [0022]-[0023]); comprising:
(a.) a first chimeric antigen receptor polypeptide comprising a first antigen recognition domain, a first signal peptide, a first hinge region, a first transmembrane domain, a first co-stimulatory domain, and a first signaling domain (paragraph [0005]) where the NKR-CAR comprises a transmembrane domain and an extra-cellular antigen binding domain, and further comprises a hinge domain disposed between said transmembrane domain and said extra-cellular 
(b) a second chimeric antigen receptor polypeptide comprising a second antigen recognition domain, a second signal peptide, a second hinge region, a second transmembrane domain, a second co-stimulatory domain, and a second signaling domain (paragraph [0005]) where the NKR-CAR comprises a transmembrane domain and an extra-cellular antigen binding domain, and further comprises a hinge domain disposed between said transmembrane domain and said extra-cellular antigen binding domain, Para. [0006]; and wherein “ the term "TCAR" comprises an antigen domain, an intracellular signaling domain, and optionally one or more costimulatory domains” (paragraph [0169]).
A  "KIR-CAR" which is a CAR design comprising a component of a receptor naturally found on natural killer (NK) cells (abstract)
Milone teaches antigens or targets for the first and second CARs will depend on the type of cancer being targeted and teaches the elected species along with others:

    PNG
    media_image3.png
    525
    769
    media_image3.png
    Greyscale


	Moreover, Milone teaches conditions appropriate for T cell culture that may contain factors necessary for proliferation and viability, including IL-15 (paragraph [0399]). However, Milone does teach that the engineered cell comprises an enhancer selected from the group consisting IL-15/IL-15sushi, IL-15/IL-15 sushi anchor, 4-lBBL, and IL-15.
	Rowley et al. discloses methods to enhance the viability and proliferation of primary
CD8+ T cells and cytotoxic potential of antigen-specific CD8+ T cells comprising transfecting CD8+ T cells with a recombinant a chimeric construct comprising l5RA of linking IL-15 to IL-15 receptor alpha (IL-l5RA) for presentation of IL-15 in trans.
	Therefore, in view of the benefits of transfecting CD8+ T cells with IL-l5RA and/or IL-15, it would have been prima facie obvious to modify the T cells expressing a first chimeric antigen receptor polypeptide and a second chimeric antigen receptor polypeptide  with a chimeric construct comprising IL-15 receptor alpha or IL-l5RA. One would have been motivated 
	 Regarding claim 4, Milone teaches a cytotoxic cell, e.g., a naturally or non-naturally occurring T cell, NK cell or cytotoxic T cell or NK cell line comprising a NKR-CAR (paragraph [0008]). 
***
Claims 3 and 5 are rejected over Milone et al., (US 2014/0322183; USPN 9745368; of record IDS of 3/22/2018, filed with parent application 15/739596) in view of Rowle et al., (Eur. J. Immunol. 2009. 39: 491-506; of record IDS filed on 5/6/2020) as applied to claim 1 above, and further in view of Mortier et al., (2006; JBC; pp. 1612–1619).
With regard to instant claim 1, the combined teachings of Milone et al., and Rowle et al., Weinstein renders obvious the claimed product, as iterated above in the 103 rejection the content of which is incorporated herein, in its entirety.  The combined teachings fail explicitly disclose a soluble sushi domain of IL-15Rα linked to IL-15. 
Mortier et al teaches a recombinant, soluble sushi domain of IL-15Rα, which bears most of the binding affinity for IL-15, behaves as a potent IL-15 agonist by enhancing its binding and biological effects (proliferation and protection from apoptosis) through the IL-15R β/γ heterodimer, whereas it does not affect IL-15 binding and function of the tripartite IL-15R α/β/γ membrane receptor. Furthermore, Mortier et al., discloses that  a fusion protein in which IL-15 and IL-15Rα are attached by a linker are even more potent than the combination of  separate IL-15 plus sIL-15Rα-sushi. After binding to the IL-15R β/γ , this fusion protein is internalized and induces a biological response very similar to the IL-15 high affinity response “ Such hyper-IL-15 fusion proteins appear to constitute potent adjuvants for the expansion of lymphocyte subsets.” (abstract). 
It would  have been prima facie obvious for one of ordinary skill in the art to modify the engineered cell of Milone et al., and Rowle et al.,   to have a second enhancer such as IL-15 and a soluble sushi domain of IL-15Rα that are attached by a linker , e.g., IL-15/IL-15Rα-sushi,  to further potentiate the therapeutic effect of the engineered cell, particularly because Mortier trans to neighboring NK or CD8 T cells expressing only the IL-15R β/γ . 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 

The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The Court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.  

	Claims 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

	While the written description and enablement requirements are separate and generally separable requirements, the instant application fails to meet either requirement for essentially the same reasons, as set forth below

	The instant claim set is lacking a structure/function correlation for the genus of
antigen recognition domain  (e.g., receptor, ligands, an antigen binding fragment, single-chain variable fragments (scFv) , VH/VL CDR1-3, VH/VL,  heavy/light chains and others) and the antigen to which they bind as encompassed by each antigen recognition domain so as to treat any cancer. Moreover, the combination of species of binding domains disclosed in the Specification fails to show possession of the breadth of the genus.
The Specification provides various examples of CAR construction comprising two CAR units including an anti-BCMA CAR comprised of: a CD8-derived hinge (H) and transmembrane (TM) regions, and 4-1BB co-activation domains linked to the CD3zeta signaling domain, which is fused to a complete anti-CS1 CAR by a self-cleaving P2A peptide and is identified as BC1cCAR (BCMA-CS1 cCAR) (para. [0029]);  BC1cCAR T-cells exhibit anti-tumor activity against primary myeloma tumor cells (e.g., expressing CD269 (BCMA) surface antigen and CS1 surface antigen) in vitro (paragraphs [0034]-[0039]  and anti-leukemic effects in mice were tested in vivo (paragraphs [0040]-[0044]). A second example of CAR construction comprising two CAR units:  CD123b-CD33b cCAR is described in paragraphs [0056]-[0078]. The construct comprises a SFFV promoter driving the expression of-multiple modular units of CARs linked by a P2A peptide. Upon cleavage of the linker, the cCARs split and engage upon targets expressing CD19b CAR and CD123 CAR targeting CD19 and CD123 antigen respectively (para. [0071]). CD19b-CD123 cCAR T cells demonstrate specific and efficacious lysis of CD19+ and CD123+ leukemia/lymphoma cell lines (para [0074] and a profound anti-leukemic effect against MOLM13 and REH cell lines in two in vivo xenograft mouse models (para. [0078]). A third example of CAR construction comprising two CAR units is illustrated in Fig. 11C. This is the  CD269-A7D-CS1-hu63-IL15/IL15sushi CAR. CD269-A7D-CS1-hu63-CD269-A7D-CD19b CAR T cells which specifically lyse the K562 tumor cell line, which is synthetically expressing CD19 surface antigen (K-19), in co-culture assays (para [0094]). Other CAR construction comprising two CAR units are identified as CD269-A7D-CD38 CAR, CD269-A7D-CD38a-IL15/IL15sushi CAR (CD269-A7D (also called A7D). Thus the Specification provides various examples of combinations of antibodies able to bind specific epitopes on cancer cells. All claims drawn to the current antibody genus/genera fail the written description requirement. A representative number of combination of antibodies has not been taught to describe these genera with the contemplated function of treating any cancer.

On 22 February 2018, the USPTO provided a Memorandum clarifying the Written
Description Guidelines for claims drawn to antibodies, which can be found at
www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum
indicates that, in compliance with recent legal decisions, the disclosure of a fully
characterized antigen no longer is sufficient written description of an antibody to that
antigen.

“[T]he purpose of the written description requirement is to ‘ensure that the scope
of the right to exclude, as set forth in the claims, does not overreach the scope of
the inventor’s contribution to the field of art as described in the patent specification.’”
Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc)
(quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir.
2004)). To satisfy the written description requirement, the specification must describe
the claimed invention in sufficient detail that one skilled in the art can reasonably
conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v.
Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP
2163.04.

An applicant may show that an invention is complete by disclosure of sufficiently
detailed, relevant identifying characteristics which provide evidence that applicant was
in possession of the claimed invention, i.e., complete or partial structure, other physical
and/or chemical properties, functional characteristics when coupled with a known or
disclosed correlation between function and structure, or some combination of such
characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.
Furthermore, to satisfy the written description requirement for the genus antibody
or antigen binding site with specific epitope, Applicant must adequately describe
See Eli
Lilly, 119 F.3d at 1568 (“[N]aming a type of material generally known to exist, in the
absence of knowledge as to what that material consists of, is not a description of that
material.”); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993) (“Claiming all DNA[s]
that achieve a result without defining what means will do so is not in compliance with the description requirement; it is an attempt to preempt the future before it has
arrived.”).

Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies, let alone combinations of antigen binding domains or CAR domains and the unlimited number of antigen binding domains encompassed by the claimed invention; one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of every monoclonal antibody/antigen binding site that binds the recited targets broadly encompassed by the claimed invention.
	In fact, before the effective filing date of the claimed invention,  it is well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three "complementarity determining regions" ("CDRs") which provide the majority of the contact residues for the binding of the antibody to its target epitope. See Almagro & Frans son, Frontiers in Bioscience 2008; 13: 1619-33 (see Section 3) "Antibody Structure and the Antigen Binding Site" and Figure I). All of the CDRs of the heavy and light chain, in their proper order of CDRI, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce an antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody. Id. at Section 4. Moreover, owed to the variation among antibodies with respect to their CDRs, the structure of antibodies that correlates with their function, there is no representative number of antibodies for the entire genus/genera of the instant claims or genera discussed above, barring evidence to the contrary. This is because the entire genus must be sufficiently represented. Yet, the disclosure of one set of antibody CDRs does not guide one of skill to the next set of CDRs. This is because it is well-known in this art that mutation of CDR residues leads to loss of antigen binding. Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-_us-16-159-517-60.rag). Thus, while applicant has described one or some species of binding domains within each of the genera encompassed by the antigen binding sites of the instant claims, each genus is very large. The described species therefore cannot be considered representative of the genera of antibodies encompassed or recited in the claims. E.g., AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Therefore, for any antibody genus, the entire genus cannot be sufficiently represented by any amount of species. The technology is too unpredictable to predict all structures covered by said genus of antigen 
Therefore, it is recommended that the instant claims be amended to recite the elected sequences of identified by a SEQ ID NO. comprising VH/VLCDRs or VH/VL domains of antigen binding site species disclosed since it is these structures together that are required to bind the antigen(s) associated with the method treatment effect of reducing cancer cell proliferation or killing of the cancer cells, in vivo.

The amino acid of SEQ ID NOS 40 and 60 are free of prior art. 
Conclusion
Claims  1-5 and 11-13 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633